Citation Nr: 1413649	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  06-31 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's lumbar spine degenerative changes.  

2.  Entitlement to an initial compensable disability evaluation for the Veteran's sinusitis.  

3.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel
INTRODUCTION

The Veteran had active service from March 1984 to September 2004.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the St. Petersburg, Florida, Regional Office (RO) which, in pertinent part, established service connection for lumbar spine degenerative changes; assigned a 10 percent evaluation for that disability; established service connection for sinusitis; assigned a noncompensable evaluation for that disability; effectuated the awards as of October 1, 2004; and denied service connection for sleep apnea.  In October 2010, the Board remanded the Veteran's appeal to the RO for additional action.  

In October 2012, the Board granted service connection for sleep apnea and remanded the remaining issues to the RO for additional action.  The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The accredited representative asserts that the Veteran's lumbar spine and sinus disabilities have increased in severity since the last VA examination to address those disorders was conducted in November 2010.  In a July 2013 supplemental statement of the case (SSOC), the RO noted that Social Security Administration (SSA) records "show forward flexion of the lumbar spine limited to 60 degrees during passive range of motion; however, as these findings are based on passive and not active range of motion, they are not considered suitable for evaluation purposes."  Given the apparent worsening of the Veteran's service-connected disabilities, further VA evaluation is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his service-connected lumbar spine and sinus disabilities after June 2013, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran after June 2013.  

3.  Then schedule the Veteran for a VA orthopedic evaluation in order to determine the nature and severity of his service-connected lumbar spine disability.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should further identify the limitation of activity imposed by the Veteran's lumbar spine disability with a full description of the effect of the disabilities upon his ordinary activities.  The examiner should fully describe any weakened movement, excess fatigability, and incoordination present.  The examiner should express an opinion as to the impact of the Veteran's lumbar spine disability upon his vocational pursuits.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided  

4.  Then schedule the Veteran for a VA respiratory evaluation in order to determine the nature and severity of his service-connected sinusitis.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should express an opinion as to the impact of the Veteran's sinus disability upon his vocational pursuits.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided  

5.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a SSOC which addresses all relevant actions taken on the Veteran"s claims for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of his claims.  See 38 C.F.R. § 3.655 (2013).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

